FILED
                             NOT FOR PUBLICATION                            NOV 19 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



QUOC XUONG LUU,                                  No. 09-15704

               Plaintiff - Appellant,            D.C. No. 2:06-cv-02262-LKK-
                                                 DAD
  v.

R. BABCOCK, Lieutenant; et al.,                  MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence K. Karlton, District Judge, Presiding

                           Submitted November 16, 2010 **


Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Quoc Xuong Luu, a former California prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action pursuant to the

screening provisions of 28 U.S.C. § 1915A. We have jurisdiction under 28 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000).

We affirm.

      After giving Luu specific notice of the deficiencies in Luu’s original

complaint and giving leave to submit an amended complaint, the district court

properly dismissed Luu’s due process claim concerning his temporary loss of

prison privileges because Luu failed to allege facts implicating a protected liberty

interest. See Sandin v. Conner, 515 U.S. 472, 484 (1995) (protected liberty interest

arises only when a restraint exceeds an inmate’s sentence in “an unexpected

manner” or imposes “atypical, significant deprivation on the inmate in relation to

the ordinary incidents of prison life”). The district court properly dismissed the

remaining claims because Luu did not allege facts sufficient to show that the

defendants deprived him of a constitutional right. See Farmer v. Brennan, 511

U.S. 825, 834 (1994) (to violate the Eighth Amendment “a prison official’s act or

omission must result in the denial of ‘the minimal civilized measure of life’s

necessities’” (quoting Rhodes v. Chapman, 452 U.S. 337, 347 (1981))); Serrano v.

Francis, 345 F.3d 1071, 1082 (9th Cir. 2003) (to state equal protection claim,

plaintiff must show that defendants acted with an intent or purpose to discriminate

against him based upon his membership in a protected class).

      AFFIRMED.

                                          2                                      09-15704